internal_revenue_service number release date date cc pa cbs br2 gl-703322-00 uiln memorandum for district_counsel midwest district milwaukee from kathryn a zuba chief branch collection bankruptcy summonses subject failure to pay penalty defaulted installment agreements this responds to your request for advice dated date this opinion is advisory in nature and not to be cited as a precedent issues when is an installment_agreement considered in effect for the purpose of a reduction in failure to pay penalty under sec_6651 what impact does the issuance of letter notice of defaulted installment_agreement under sec_6159 or notice cp-523 defaulted installment_agreement notice_of_intent_to_levy have on the computation of failure to pay penalty under sec_6651 when is an installment_agreement considered no longer in effect for the purpose of computing the failure to pay penalty under sec_6651 conclusions an installment_agreement is in effect when it is approved by an authorized employee of the internal_revenue_service the issuance of the letter or notice cp-523 in and of itself does not have any impact on the computation of the failure to pay penalty under sec_6651 an installment_agreement is no longer in effect after it has been properly terminated by the service according to the service’s current policy and procedures an installment_agreement is considered terminated days after the gl-703322-00 issuance of the letter or notice cp-523 law analysis sec_6651 of the internal_revenue_code imposes a penalty for failure to pay an amount shown as tax on a return on or before the due_date prescribed for payment of such tax determined with regard to extensions sec_6651 imposes a penalty for failure to pay any amount in respect of any_tax required to be shown but not shown on a return within calendar days from the date of notice_and_demand the penalty is not imposed if the taxpayer shows that the failure to pay was due to reasonable_cause and not to willful neglect sec_6651 a sec_6651 added to the code by sec_3303 of the internal revenue restructuring and reform act rra of provides for a reduced_rate of failure to pay penalty under subsection a and a during any month an installment_agreement under sec_6159 is in effect for the payment of any_tax for which a timely return including extensions has been filed this provision applies for purposes of determining additions to tax beginning after date the provision does not apply if the penalty has been increased under sec_6651 likewise it does not apply to taxes for which a timely return has not been filed as defined in sec_6651 the first question that you pose with respect to the application of sec_6651 is when an installment_agreement is in effect an installment_agreement is in effect once it is approved by an authorized official of the service see sec_301 b an offer by a taxpayer to satisfy its tax_liability in installments thus will not trigger the application of the lower rate of failure to pay penalty under sec_6651 while an installment_agreement is considered pending when the taxpayer submits an offer to enter into an installment_agreement see irm the service must first determine that the taxpayer’s proposal will result in full payment and that the proposed amount and the length of the agreement meet the service’s criteria as set forth in irm installment_agreement handbook consequently an installment_agreement is not considered in effect until it is approved by an authorized official within the service the second issue that you pose is whether the issuance of letter notice of taxpayer has business days to pay if the amount for which the notice_and_demand is issued equals or exceeds dollar_figure sec_6601 a sec_6651 increases the penalty under subsection a and a from percent to percent for every month or fraction thereof that the taxpayer fails to pay after the day which is days after the date on which notice_of_intent_to_levy is given under sec_6331 or the day on which notice_and_demand for immediate payment is given under the last sentence of sec_6331 whichever is earlier gl-703322-00 defaulted installment_agreement under sec_6159 or notice cp-523 defaulted installment_agreement notice_of_intent_to_levy has any effect on the computation of failure to pay penalty under sec_6651 we conclude that it does not sec_6159 requires the service to provide the taxpayer with a notice of intent to terminate the installment_agreement at least days prior to its termination sec_6159 taxpayers with an idrs monitored installment agreements receive notice cp while taxpayers with manually monitored installment agreements receive letter do see irm these letters serve to notify the taxpayer of the reason for the proposed termination and give the taxpayer days to comply with the terms of the installment_agreement if the taxpayer fails to cure the default within the prescribed time frame the installment_agreement will be considered terminated while the letter and notice cp-523 set forth the date of termination they do not in and of themselves affect the calculation of the failure to pay penalty under sec_6651 this brings us to the third and last issue which you have raised that is when is an installment_agreement is no longer in effect for purposes of determining the appropriate rate of failure to pay penalty under sec_6651 an installment_agreement is no longer in effect when it is properly terminated by the service currently the service does not provide the taxpayer with a termination letter setting forth the date when the taxpayer’s installment_agreement was terminated as stated above however an installment_agreement is considered terminated days after the issuance of letter or notice cp-523 to the taxpayer see generally irm consequently if an individual taxpayer enters into an installment_agreement for the payment of tax for a timely filed return prior to the date the increase rate of penalty under sec_6651 is triggered the failure to pay penalty under sec_6651 and will be at the reduced rate for any month or fraction thereof during which an installment_agreement is in effect as indicated above sec_6651 provides for a reduced penalty for any month during which an installment_agreement is in effect the purpose of reducing the penalty during the period an individual taxpayer is paying please note that the service has made an administrative decision to grant taxpayers an additional days to appeal the proposed termination see eg irm in some instances therefore a taxpayer may be able to cure a default and thus continue with the installment_agreement after the date which i sec_30 days after the issuance of the letter or notice cp-523 gl-703322-00 a liability pursuant to an installment_agreement is to encourage payment of the outstanding liability see h_r conf_rep no 105th cong 2d sess to effectuate this purpose this provision has been interpreted to mean that if an installment_agreement is in effect at any time during a month the entire month receives the reduced failure to pay rate see prop sec_301_6651-1 to illustrate the above principle consider the following two situations where a taxpayer meets all of the requirements under sec_6651 and the monthly period for calculating the failure to pay penalty is from the 15th of the month through the 14th of the next month the taxpayer enters into an installment_agreement on may 13th although the taxpayer enters into the installment_agreement at the end of the monthly period for calculating the failure to pay penalty the taxpayer receives the benefit of the reduced failure to pay rate for the entire month thus the failure to pay penalty is calculated at the reduced_rate under sec_6651 for the monthly period beginning on april 15th and ending on may 14th the taxpayer’s installment_agreement is terminated on august th although the taxpayer’s installment_agreement is terminated at the beginning of the monthly period for calculating the failure to pay penalty the taxpayer receives the benefit of the reduced failure to pay rate for the entire month thus the failure to pay penalty is calculated at the reduced_rate for the monthly period beginning on august 15th and ending on september 14th this advice was coordinated with the office of the assistant chief_counsel administrative provisions and judicial practice if you have any comments or questions please direct them to the attorney assigned to this matter pincite-3620 cc division counsel small_business self employed
